I concur, but I think we could as well have held that finding No. 8 was sufficient. In divorce cases where there is evidence to support the judgment a finding of cruelty made in general terms should be sufficient. I see no reason for particularizing the cruelty beyond the minimum *Page 154 
amount necessary to show cruelty. Divorce cases involve close and intimate relationship. The conduct of the parties during this relationship need not be registered in the findings for the curious eye beyond the bare necessity of supporting the judgment. When sufficient acts of cruelty are alleged and supported by evidence, the finding that such cruelty consisted of abusive treatment and the calling of vile names should be sufficient even though it does not cover all the cruelty or cover any of it in detail and even though other findings include matter not necessarily constituting cruelty. I think the overall picture given by the evidence sustains the judgment of the court. One or two quarrels, even though somewhat violent, may not be a cause for divorce; and yet, if they demonstrate pent-up spleen to continually pervade the relationship, and which, even when restrained, may potentially affect the parties, they may furnish some evidence of continuing tension. As says the opinion, each case depends on its own circumstances. While the marital relationship, especially where there are children, must stand the ordinary strains and stresses which enter when two persons, usually of different conditioning, temperament and habits, live together in such close and intimate relationship, there is little use in keeping two people miserable and raising children in an inharmonious atmosphere if it is apparent that love has flown out of the window, that the necessary adjustments cannot be made, and that severance of the marital ties will improve the situation. While certain conduct or events occurring in married life may definitely show which way the wind blows, I think it unwise to emphasize one feature. A wise trial judge with an understanding of human nature and a sympathy toward the plight of the parties will sense from the evidence whether the relationship is worth trying to salvage or whether it were better to permit each to go his own way and what the effect would be mentally and physically on the parties if the relationship continued. That is why contrast or comparison of this with seemingly similar cases may not be worth much. In divorce cases *Page 155 
especially, seeing the parties in court, noting how they react to each other, inadequate as is such opportunity when compared to what might be ascertained by an observer of the whole drama of the marriage, is still immeasurably superior to our merely viewing the cold record. That is why I have been quite insistent that we do not substitute our judgment for that of the trial judge unless it is manifest that he has wrongly concluded. In this case I do not place my concurrence on the fact that the vile language and charges of unfaithfulness ensued in the presence of the children — although that is one factor — but because I think the trial judge had a better overall picture of the whole situation and we should not disturb his findings. I so thought inCordner v. Cordner, 91 Utah 466, 61 P.2d 601.